Citation Nr: 0923293	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-21 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the left lower 
extremity.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower 
extremity, as related to his service-connected diabetes 
mellitus, is manifested by no more than mild incomplete 
paralysis of the sciatic nerve.  

2.  The Veteran's peripheral neuropathy of the left lower 
extremity, as related to his service-connected diabetes 
mellitus, is manifested by no more than mild incomplete 
paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

2.  The criteria for an initial evaluation greater than 10 
percent for peripheral neuropathy of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for increased initial 
evaluations for peripheral neuropathy of the right and left 
lower extremities, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A 
letter dated in July 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of effective dates and of disability 
ratings in a March 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, the 
Veteran was notified by a letter dated in May 2008 that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on his employment and daily life.  Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was afforded VA examinations in October 2004 and June 
2006.  He was also scheduled for an additional VA examination 
in March 2009, but failed to report for it.  38 C.F.R. 
§ 3.159(c) (4).  Section 3.655 of Title 38 of the Code of 
Federal Regulations provides that in a claim for increase, 
the consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  However, because the issues on 
appeal are of the initial evaluation assigned from the grant 
of service connection, the Veteran's appeal will be decided 
on the basis of the evidence of record.  See Moore v. 
Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); ____ S. Ct. ____, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  VA also has a duty to consider 
the possibility of assigning staged ratings in all claims for 
increase.  See Id.;Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Service connection for peripheral neuropathy of the lower 
extremities was granted by a December 2004 rating decision, 
and separate 10 percent evaluations assigned for each lower 
extremity under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, effective June 14, 2004.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2008).  Diagnostic Code 8520 
contemplates paralysis of the sciatic nerve, and provides for 
10, 20, 40, and 60 percent evaluations for incomplete 
paralysis of the sciatic nerve that is mild, moderate, 
moderately severe, and severe, respectively.  Id.  An 80 
percent evaluation is assigned for complete paralysis of the 
sciatic nerve produces the foot dangling and dropping, with 
no active movement possible of muscles below the knee, 
flexion of the knee is either lost or very weakened.  Id.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In this case, the evidence does not support an initial 
evaluation greater than 10 percent for peripheral neuropathy 
of the right lower extremity or of the left lower extremity 
since the initial grant of service connection, effective in 
June 2004. See Fenderson, 12 Vet. App. 119.  During the 
October 2004 and June 2006 VA examinations and January 2005 
and March 2007 VA outpatient visits, physical examination 
showed decreased sensation to light touch from the knee to 
the foot in both lower extremity.  However, on all of these 
occasions, there were no ulcerations, calluses, or 
deformities of either foot.  Moreover, during VA outpatient 
visits in July 2005, December 2007, June 2007, January 2008, 
and May 2008, sensation was intact in both lower extremities, 
despite the Veteran's reports of pain, numbness and/or 
tingling in his legs below his knees.  Additionally, the June 
2006 VA examination report and October 2007 and September 
2008 VA outpatient treatment records note that the Veteran's 
reported symptoms were abated with the use of Gabapentin, a 
neuropathic pain reliever.

Although some objective evidence of neuropathy is shown over 
the course of the appeal period, it does not reflect that it 
is more than mild in severity.  As noted above, decreased 
sensation to light touch was noted, but it does not appear to 
be so decreased such that the Veteran's peripheral neuropathy 
was "moderate" in severity.  Moreover, although the June 
2006 VA examination report indicated that the Veteran's 
neuropathy was "gradually worsening from his earlier 
symptoms," there is also no evidence that it had worsened to 
the extent that it constituted "moderate" peripheral 
neuropathy.  Accordingly, there is no point during the appeal 
period in which an initial evaluation greater than 10 percent 
for peripheral neuropathy of the right lower extremity or of 
the left lower extremity is warranted under Diagnostic Code 
8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also 
Fenderson, 12 Vet. App. 126; Hart, 21 Vet. App. at 510.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.   See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disabilities with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b) (1) is 
applicable).  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the disability ratings assigned for his peripheral neuropathy 
of the bilateral lower extremities.  The Veteran's peripheral 
neuropathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability 
and symptomatology.  Manifestations of the Veteran's 
service-connected peripheral neuropathy include decreased 
sensation to pinprick from the knee to the foot in both lower 
extremities, with subjective reports of pain, numbness and 
tingling.  However, there are an equal amount of records 
which also reflect that the sensation was intact on testing, 
thus indicating that overall, the Veteran's peripheral 
neuropathy was no more than mild.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the ratings for his 
service-connected peripheral neuropathy.  Ratings in excess 
of those currently assigned are provided for certain 
manifestations of peripheral neuropathy, but the medical 
evidence reflects that those manifestations are not present 
in this case.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The 
currently assigned ratings for the Veteran's peripheral 
neuropathy more than reasonably describe his disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. § 4.124a.

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration is not met and, 
consequently, the Board finds that the Veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Because the evidence of record does not show that the 
Veteran's peripheral neuropathy of the right lower extremity 
or of the left lower extremity is more than mild in severity, 
the preponderance of the evidence is against the Veteran's 
claims for increased initial evaluations.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial evaluation greater than 10 percent for peripheral 
neuropathy of the left lower extremity is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


